Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 1, 2018

                                     No. 04-18-00392-CR

                                       STATE of Texas,
                                          Appellant

                                               v.

                                     Lee Allison GOINS,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2733
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER

        Appellee’s brief is due October 1, 2018. On September 27, 2018, appellee filed a request
for a thirty (30) day extension of time. After consideration, we GRANT appellee’s request, and
ORDER appellee’s brief due on or before October 31, 2018.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court